DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US PGPub 2012/0235693 A1) as modified by Liu et al. ("Electrical resistance tomography based on the single drive electrode method," Proceedings of 2004 International Conference on Machine Learning and Cybernetics (IEEE Cat. No.04EX826), Shanghai, China, 2004, pp. 632-637 vol.1, doi: 10.1109/ICMLC.2004.1380768) and Frias et al. (“Electrical Resistance Tomography with Voltage Excitation”, Conference Paper, May 2016, doi: 10.1109/I2MTC.2016.7520444).
As to claim 1, Feng teaches a measurement system comprising: 
an electrical power source (4);

a control module (microprocessor in paragraph [0046]) communicatively coupled to the electrical voltage source (paragraph [0047]), the control module being configured to:
electrically connect the electrical voltage source to an input electrical contact selected from the plurality of electrical contacts (paragraph [0047]);
cause the electrical source to output a signal to the input electrical contact (paragraph [0046]-[0047]);
determine a respective electrical signal parameter at each respective resistor associated with each respective extraction electrical contact (paragraph [0047]); and 
determine whether the tested material includes a defect based on the respective electrical signal parameters (paragraphs [0047]-[0048]).
Feng does not teach a respective resistor associated with each electrical contact; a common node, wherein each of the respective resistors is electrically connected to the common node; and wherein all remaining electrical contacts of the plurality of electrical contacts other than the input electrical contact are electrically connected to a return node of the electrical voltage source as extraction electrical contacts.
Liu et al. teaches a measurement system (figures 1 and 6; the structure performing the method described in section 2) comprising: 
an electrical signal source (current source in figure 1);
a plurality of electrical contacts (the 16 electrodes around the tested object in figure 1) electrically coupled to a tested material (figure 1); 

a common node, wherein each of the respective resistors is electrically connected to the common node (ground in figure 2 and page 633, left column, section 2.1); and 
a control module (computer/CPU, figure 6 and page 635, left column) communicatively coupled to the electrical voltage source, the control module being configured to:
electrically connect the electrical signal source to an input electrical contact selected from the plurality of electrical contacts (figures 1 and 2), wherein all remaining electrical contacts of the plurality of electrical contacts other than the input electrical contract are electrically connected to a return node of the electrical signal source as extraction electrical contacts (figures 1 and 2 and page 633, left column, section 2.1, first sentence, and page 637, left column, section 4.2, second and third paragraphs);
cause the electrical signal source to output an electrical signal to the input electrical contact (page 633, right column, section 2.2 teaches the exciting signal as a bidirectional pulse); 
determine a respective electrical signal parameter at each respective resistor associated with each respective extraction electrical contact (figures 1 and 2, and pages 633-634, section 3).
It would have been obvious to one skilled in the art before the effective filing date to modify Feng to have a respective resistor associated with each electrical contact; a common node, wherein each of the respective resistors is electrically connected to the 
 While Liu teaches the application of a constant current or voltage as options for the input electrical contact (page 632, right column, section 2, third sentence), Feng as modified does not explicitly teach using an electrical voltage source, electrically connecting the electrical voltage source, and to cause the electrical voltage source to output a voltage signal to the input electrical contact. 
Frias et al. teaches using an electrical voltage source in electrical resistance tomography (page 1, right column, section II, subsection A, first paragraph), electrically connecting the electrical voltage source (page 1, right column, section II, subsection A, second paragraph), and to cause the electrical voltage source to output a voltage signal to the input electrical contact, and to cause the electrical voltage source to output a voltage signal to the input electrical contact (page 1, right column, section II, subsection A, second paragraph).
It would have been obvious to one skilled in the art before the effective filing date to modify Feng as modified to further have using an electrical voltage source, electrically connecting the electrical voltage source, and to cause the electrical voltage source to output a voltage signal to the input electrical contact as taught by Frias et al. 
As to claim 5, Feng as modified teaches (citations to Feng unless otherwise indicated) wherein to determine whether the tested material includes the defect based on the respective electrical signal parameters, the control module is configured to compare at least one respective electrical signal parameter of the respective electrical signal parameters to a control electrical signal parameter, wherein the control electrical signal parameter is associated with the input electrical contact and a same extraction electrical contact as the at least one respective electrical signal parameter (paragraphs [0042]-[0044]).
As to claim 11, Feng as modified teaches wherein the plurality of electrical contacts are arranged on the tested material with symmetry about a symmetry of the tested material (figures 2-3 of Feng and figure 1 of Liu et al.).
As to claim 12, Feng as modified teaches wherein the symmetry of the tested material is described by one of a point, a line, a plane, a curve, or a manifold, and wherein a single mathematical operation made with reference to the symmetry maps each electrical contact of the plurality of electrical contacts to another electrical contact of the plurality of electrical contacts (figures 2-3 of Feng and figure 1 of Liu et al.; note that the tested material is considered to be the article worked upon and does not further limit the structure of the measurement system as claimed.).
As to claim 13, Feng as modified teaches (citations to Feng unless otherwise indicated) wherein the defect comprises crack in the tested material (paragraphs [0040], [0042], and [0047]).
As to claim 14, Feng as modified teaches wherein the respective electrical signal parameters comprise respective current amplitudes (the paragraph that bridges pages 633 and 634 of Liu et al.).

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US PGPub 2012/0235693 A1), Liu et al. ("Electrical resistance tomography based on the single drive electrode method," Proceedings of 2004 International Conference on Machine Learning and Cybernetics (IEEE Cat. No.04EX826), Shanghai, China, 2004, pp. 632-637 vol.1, doi: 10.1109/ICMLC.2004.1380768), and Frias et al. (“Electrical Resistance Tomography with Voltage Excitation”, Conference Paper, May 2016, doi: 10.1109/I2MTC.2016.7520444)as applied to claim1 above, and further in view of Borbas et al. (US PGPub 2018/0374244 A1).
As to claim 2, Feng as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the control module is further configured to:
determine a reference electrical signal parameter at the common node; and
determine a respective electrical signal parameter ratio between each respective electrical signal parameter and the reference electrical signal parameter, wherein to determine whether the tested material includes the defect, the control module is configured to determine whether the tested material includes the defect based on the respective electrical signal parameter ratios.
Borbas et al. teaches wherein the control module is further configured to: determine a reference electrical signal parameter at the common node (through the 
It would have been obvious to one skilled in the art before the effective filing date to modify Feng as modified to further have wherein the control module is further configured to: determine a reference electrical signal parameter at the common node; and determine a respective electrical signal parameter ratio between each respective electrical signal parameter and the reference electrical signal parameter, wherein to determine whether the tested material includes the defect, the control module is configured to determine whether the tested material includes the defect based on the respective electrical signal parameter ratios as taught by Borbas et al. because the provision of a multiplexer allows the signals to be combined and used in further processing with predictable results (paragraphs [0043]-[0044]).
As to claim 3, Feng as modified teaches wherein to determine whether the tested material includes the defect based on the respective electrical signal parameter ratios, the control module is configured to compare at least one of the respective electrical signal parameter ratios to a corresponding control electrical signal parameter ratio, wherein the control electrical signal parameter ratio is associated with the input electrical contact and a same extraction electrical contact of the extraction electrical 
As to claim 4, Feng as modified teaches wherein to determine whether the tested material includes the defect based on the respective electrical signal parameter ratios, the control module is configured to:
determine a first ratio between a first electrical signal parameter ratio and a second electrical signal parameter ratio of the respective electrical signal parameter ratios; and
compare the first ratio to a control ratio, wherein the control ratio is associated with the input electrical contact and same extraction electrical contacts with which the first electrical signal parameter and the second electrical signal parameter are associated (paragraph [0046] of Borbas et al., where it is considered that in combination the provision of multiple signals as taught by Liu et al. in table 1 and figure 8 gives multiple measures for use of ratio as taught by Borbas et al.).
As to claim 6, Feng as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein to determine whether the tested material includes the defect based on the respective electrical signal parameters, the control module is configured to:
determine a first ratio between a first electrical signal parameter and a second electrical signal parameter of the respective electrical signal parameters: and
compare the first ratio to a control ratio, wherein the control ratio is associated with the input electrical contact and same extraction electrical contacts with which the 
Borbas et al. teaches wherein to determine whether the tested material includes the defect based on the respective electrical signal parameters, the control module is configured to: determine a first ratio between a first electrical signal parameter and a second electrical signal parameter of the respective electrical signal parameters: and compare the first ratio to a control ratio, wherein the control ratio is associated with the input electrical contact and same extraction electrical contacts with which the first electrical signal parameter and the second electrical signal parameter are associated (paragraph [0046]).
It would have been obvious to one skilled in the art to modify Liu et al. to have wherein to determine whether the tested material includes the defect based on the respective electrical signal parameters, the control module is configured to: determine a first ratio between a first electrical signal parameter and a second electrical signal parameter of the respective electrical signal parameters: and compare the first ratio to a control ratio, wherein the control ratio is associated with the input electrical contact and same extraction electrical contacts with which the first electrical signal parameter and the second electrical signal parameter are associated as taught by Borbas et al. because it is a well known process for reducing systematic errors with predictable results.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US PGPub 2012/0235693 A1), Liu et al. ("Electrical resistance tomography based on as applied to claim 1 above, and further in view of Hayashi et al. (4,914,378).
As to claims 7 and 9, Feng as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the control module is configured to calculate an approximate change in impedance distribution within the tested material based on a physics-based simulation, inputs representative of the electrical signal output by the electrical signal source to the input electrical contact, the respective electrical signal parameters, and respective control electrical signal parameters, wherein to determine whether the tested material includes the defect based on the respective electrical signal parameters, the control module is configured to determine whether the tested material includes the defect based on the change in impedance distribution.
Hayashi et al. teaches wherein the control module is configured to calculate an approximate change in impedance distribution within the tested material based on a physics-based simulation, inputs representative of the electrical signal output by the electrical signal source to the input electrical contact, the respective electrical signal parameters, and respective control electrical signal parameters, wherein to determine whether the tested material includes the defect based on the respective electrical signal parameters, the control module is configured to determine whether the tested material 
It would have been obvious to one skilled in the art before the effective filling date to modify Feng as modified to further have wherein the control module is configured to calculate an approximate change in impedance distribution within the tested material based on a physics-based simulation, inputs representative of the electrical signal output by the electrical signal source to the input electrical contact, the respective electrical signal parameters, and respective control electrical signal parameters, wherein to determine whether the tested material includes the defect based on the respective electrical signal parameters, the control module is configured to determine whether the tested material includes the defect based on the change in impedance distribution as taught by Hayashi et al. because it is a well known type of analysis allowing the comparison of the data to simulated results allowing for greater understanding of the system being measured with predictable results.
As to claims 8 and 10, Feng as modified teaches all of the limitations of the claimed invention, as noted above for claims 7 and 9 respectively, except explicitly teaching wherein to calculate the approximate change in impedance distribution within the tested material, the control module is configured to minimize an output of an objective function described by:

    PNG
    media_image1.png
    80
    563
    media_image1.png
    Greyscale


Feng teaches the comparison of measurements to specified conditions and the difference being below a threshold when there is no damage (paragraphs [0042]-[0044]), therefore minimizing the difference. Hayashi et al. teaches the use of simulation in order to assist the analysis (column 7, line 54-column 8, line 17). One skilled in the art before the effective filing date would have recognized that the minimization of the above function would similarly represent the situation taught by Feng where the damage is determined once differences exceed a certain limit.
It would have been obvious to one skilled in the art before the effective filing date to modify Liu et al. as modified to have wherein calculating the approximate change in impedance distribution within the tested material comprises minimizing an output of an objective function:

    PNG
    media_image1.png
    80
    563
    media_image1.png
    Greyscale

wherein x is the approximate change in impedance distribution, f is an operator calculating a set of simulated difference in electrical signal parameters based on input x utilizing the physics-based simulation, y is a set of differences between the respective electrical signal parameters and the respective control electrical signal parameters, h is .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Applicant’s argument on pages 9-10 with respect to Borbas et al. where Applicant asserts that the previous Office Action equated the control signal with the reference electrical signal parameter, the position of the previous Office Action and the above rejection is that the reference electrical signal parameter is the measurement data related to the reference element 64 and the processing in order to reduce error in the multiplexing of the signals through ratio calculation (see especially paragraph [0046], paragraphs [0057] and [0067]-[0071]). Therefore, it is considered that the above combination teaches all of the limitations of the claimed invention, as noted in detail above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jessop et al. (US PGPub 2013/0197891 A1) teaches an .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853